People v Joseph (2020 NY Slip Op 04770)





People v Joseph


2020 NY Slip Op 04770


Decided on August 26, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 26, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
SHERI S. ROMAN
BETSY BARROS, JJ.


2007-10747
 (Ind. No. 7359/06)

[*1]The People of the State of New York, respondent,
vShawn Joseph, appellant.


Shawn Joseph, Stormville, NY, appellant pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Rhea A. Grob of counsel), for respondent.
Paul Skip Laisure, New York, NY (Alexis A. Ascher of counsel), former appellate counsel.
Application by the appellant for a writ of error coram nobis to vacate, on the ground

DECISION & ORDER
of ineffective assistance of appellate counsel, a decision and order of this Court dated June 1, 2010 (People v Joseph, 74 AD3d 840), affirming a judgment of the Supreme Court, Kings County, rendered November 13, 2007.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., CHAMBERS, ROMAN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court